Citation Nr: 1712714	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1980 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the Veteran's claim for service connection.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of this hearing has been associated with the claims file.

In August 2015 and March 2016, the Board remanded the issue on appeal for further evidentiary development.  This matter is once again before the Board for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary to comply with the terms of the March 2016 remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand. Id.  

In its March 2016 remand, the Board directed the RO to obtain an addendum opinion from a suitably qualified examiner discussing the nature and etiology of the Veteran's hearing condition and opining whether the disorder clearly and unmistakably (i.e. to the highest degree of medical certainty) pre-existed the Veteran's military service.  If pre-existence was determined, the examiner was to additionally opine whether any pre-existing hearing disorder clearly and unmistakably was not aggravated during military service.  

An addendum opinion was provided in June 2016.  However, the Board notes that the VA examiner's opinion fails to rise to the level of certainty required to rebut the Veteran's presumption of soundness.   The examiner does not appear to opine about these matters to the degree of certainty required by the clear and unmistakable standard as indicated in the remand directives, nor does she provide clear and unmistakable evidence to support her conclusions.  Therefore, her analysis and conclusion is inadequate.  Consequently, an additional medical opinion must be provided to discuss and opine on the Veteran's current hearing loss and whether it is related to his military service.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should obtain an addendum opinion from an examiner other than the examiner who provided the June 2016 addendum opinion.  The report must opine on the nature and etiology of the Veteran's hearing condition.

With regards to this opinion, the examiner must opine as to whether this disorder clearly and unmistakably (i.e. to the highest degree of medical certainty/it's undebatable) pre-existed the Veteran's military service.  

If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting hearing disorder clearly and unmistakably was not aggravated (i.e. not worsened beyond the natural progression of the disease) during military service. 

In determining a pre-existing condition, the examiner is asked to be cognizant of VA's regulations regarding the threshold requirements for hearing loss, as outlined in 38 C.F.R. § 3.385. 

If it is found that there is clear and unmistakable evidence that the Veteran's disorder existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusion. 

If, however, the examiner cannot clearly and unmistakably determine that the Veteran's disorder pre-existed military service, and that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound upon entrance into the military. 

After presuming such, the examiner should opine as to whether it is as least as likely as not (i.e. 50 percent or greater probability) that the currently diagnosed hearing loss is related to his active military service, including due to any noise trauma, conceded or not conceded by the VA.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA treatment records, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding the onset and duration of his disorder when discussing the offered opinion.  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

b. All testing deemed necessary should be performed.

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report.

2. The RO/AOJ should review the reports prepared by the examiner, and, if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted, regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained).  

3. After obtaining the examination and associating it with the claims file, the RO should re-adjudicate the Veteran's claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




